Title: To George Washington from Le Grand, 10 April 1783
From: Le Grand
To: Washington, George


                        
                            
                            May it please your Excellency
                            Portsmouth New-Hampshire’s State April the 10th 1783.
                        
                        That I take the liberty of tendering to you herein an Homage which my heart owns to your private qualities as
                            well as to your public character, and is agreeably compelled to express to your Excellency the high Sense of Joy and
                            pleasure afforded by an happy Peace to the United States of America, through the means of your eminent talents, during the
                            time of your Generalship, and particularly felt by your addresser.
                        The Honor which you have been pleased to confer upon me, when I was in Morristown, a few years ago, and your
                            innate propensity to do good offices, induce me to take the liberty of asking a favor to Your Excellency.
                        I am now making an application to Monsieur Le Cher de La Luzerne for an Employment in one of the Consulships
                            that, by the event of Peace are to be established in New-York and Charlestown, for the obtaining of which Permit me, Sir, to
                            intreat your Recommendation to that Minister. Some time ago I had possessed a like office in the Consulship General of
                            france in Boston, But I was obliged to leave it, in order to go and Settle Some Interrests in france, and the Same has
                            been occupied during my absence. Although I have the honor to be known to the french Minister, yet I am Confident that
                            Your Excellency’s Recommendation will certainly engage him to prefer me to my Competitors.
                        By Such a favor I shall be led to acknowledge with great a Sensibility the important Service—bestowed upon me
                            by your Excellency, for which my Gratitude shall never cease. I have the honor to be with the most distinguished
                            Sentiments, of your Excellency, The most humble and most obd. Servant
                        
                             Le Grand
                        
                    